                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Carole Herbster, et al.
                                            Plaintiff,
v.                                                          Case No.: 1:16−cv−11555
                                                            Honorable Steven C. Seeger
3550 Condominium Association, et al.
                                            Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, May 29, 2020:


       MINUTE entry before the Honorable Steven C. Seeger: The Court grants the
Agreed Motion to Lift Dismissal with Prejudice. (Dckt. No. [79]) The dismissal shall
convert to a dismissal with prejudice on June 30, 2020. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
